DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 8, and 17 are amended. Claims 2-7, 9-16, and 8-20 are as previously presented. Therefore, claims 1-20 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on April 11, 2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 17, the tunnel is disclosed to provide features as follows, lines 6-7, the phrase “…white of the opened egg and the yolk of the opened egg can both come into contact with the cooking surface without being separated…”, states that the egg white and yolk will not be separated. 
However, in claims 1, 8, and 17, lines 3 from end, the phrase “…allows the white of the opened egg to pass under the base of the tunnel to the cooking surface under the cover, while retaining a top of the yolk of the opened egg within an inside circumference of the tunnel.”, appears to contradict the limitation provided above as the feature of retaining part of the yolk suggests that the egg white and yolk will be separated. 
	For the purposes of substantive examination, the tunnel feature of the egg cooker will be construed to separate the egg yolk and egg white so that the egg white is cooked while the egg yolk is not fully cooked.

	Claims 2-7, 9-16, and 18-20 are rejected by virtue of their dependencies on claims 1, 8, and 17 respectively. 

Response to Arguments
Applicant’s arguments, see Pages 6-12, filed 04/11/2022, with respect to claims 1-20 under U.S.C. 103 have been fully considered and are persuasive. 
However, it is the Examiner’s position that there is lack of clarity and contradictory statements regarding the function of the tunnel with the egg yolk and egg whites as stated above in the 112b section. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/15/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761